DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 13, 15 – 19 and 21 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on August 5, 2022 have been entered.
Regarding the priority of the foreign priority documents, Applicant has submitted certified English language translations of the foreign documents CN201911404482.6 and CN202010526332.9. Thus, the claims are examined with an earliest effective filing date of December 30, 2019 (the filing date of the foreign document CN201911404482.6).
Regarding the rejection under 35 U.S.C. §102(a)(2) of the instant claims 1, 5 – 8 and 15 as being anticipated by WIPO Publication 2021135182 A1, Applicant has successfully submitted certified English language translations of the foreign documents CN201911404482.6 and CN202010526332.9. Thus, the claims are examined with an earliest effective filing date of December 30, 2019 (the filing date of the foreign document CN201911404482.6). Therefore, the rejection is withdrawn.
Regarding the rejection under 35 U.S.C. §103 of the instant claims 1, 5 – 8, 10 and 15 as being unpatentable over WIPO Publication 2021128764 A1, Applicant has provided a statement that not later than the effective filing date of the claimed invention, the subject matter disclosed in Yang and the claimed invention were subject to an obligation of assignment to the same entity. Thus, WIPO Publication 2021128764 is not qualified as prior art under the 35 U.S.C. §102(b)(2)(C) exception and the rejection is withdrawn.
Search: Since the previous scope is now free of prior art, search has been performed for the full scope of the instant claims 1 – 13 and 15 – 17. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Election/Restriction
Claims 1 – 13 and 15 – 17 are allowable. Claims 18 – 19 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on May 16, 2022, is hereby withdrawn and claims 18 – 19 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Search: Search has been performed for the full scope of the instant claims 18 – 19 and 21. No prior art was found.

Conclusion
Claims 1 – 13, 15 – 19 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR PATEL/Examiner, Art Unit 1626                            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626